--------------------------------------------------------------------------------

Exhibit 10.30
 
SECOND AMENDMENT TO EMPLOYMENT AND
NON-COMPETITION AGREEMENT


This Second Amendment is made on the 27th day of September 2011, by and between
STEPHEN P. HERBERT (“Herbert”), and USA TECHNOLOGIES, INC., a Pennsylvania
corporation (“USA”).
 
Background
 
USA and Herbert entered into an Amended and Restated Employment and
Non-Competition Agreement dated September 29, 2009 and a First Amendment thereto
dated April 14, 2011 (collectively, the “Employment Agreement”). As more fully
set forth herein, the parties desire to amend the Employment Agreement in
certain respects.
 
Agreement
 
NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
 
1.           Amendments.


A.          Subsection D. of SECTION 2. Compensation and Benefits of the
Employment Agreement is hereby deleted and the following new Subsection D.
substituted in its place:
 
“D.           On the date of the execution and delivery by each of USA and
Herbert of this Second Amendment, USA shall issue to Herbert 100,000 shares of
Common Stock in exchange for agreeing to delete Section 13.B of his Employment
Agreement relating to excess parachute tax gross up payments. These shares shall
vest as follows: 33,333 on the date hereof; 33,333 on September 27, 2012; and
33,334 on September 27, 2013. The shares shall be issued pursuant to USA’s 2011
Stock Incentive Plan, and shall be registered under the Securities Act of 1933,
as amended, pursuant to a Form S-8 Registration Statement.


Herbert acknowledges that the issuance of the shares will represent taxable
income to him and that he (and not USA) shall be responsible for the payment of
any and all income or other taxes (including any withholding or payroll tax
obligations of USA) attributable to the issuance of the shares. Not later than
the business day following the date on which the shares are included in the
taxable income of Herbert, Herbert shall satisfy USA’s withholding or payroll
tax obligations in connection with such shares by either (a) the delivery by
Herbert to USA of a cash payment equal to the amount of the withholding or
payroll tax obligations, or (b) the assignment and transfer by Herbert to USA of
that number of shares of Common Stock (which may consist of the vested shares
issued hereunder to Herbert or any other shares of Common Stock owned by
Herbert) having a value equal to the withholding or payroll tax obligations
required to be withheld by law, or (c) such other payment method that shall be
satisfactory to USA.”
 
 
1

--------------------------------------------------------------------------------

 
 
B. The following new sentence shall be added to the end of subparagraph F. of
 
SECTION 2. Compensation and Benefits of the Employment Agreement:
 
“Effective as of September 27, 2011, Herbert agrees and acknowledges that the
entire amount of any and all premiums to be paid by USA for the supplemental
long-term disability policy covering Herbert shall be includible as part of
Herbert’s taxable wages from USA, and shall be subject to appropriate
withholding and payroll tax obligations.”


C.           Subsection G of SECTION 2. Compensation and Benefits of the
Employment Agreement is hereby deleted and the following new subsection G
substituted in its place:
 
“G. During the Employment Period, USA shall pay to Herbert an automobile
allowance in the amount of $17,875 per annum, payable in equal semi-monthly
installments.”


D.          Subparagraph D(ii) of SECTION 4. Termination of the Employment
Agreement is hereby deleted and the following new subparagraph substituted in
its place:
 
“(ii)          If USA terminates Herbert’s employment hereunder with Cause at
any time during the Employment Period, Herbert will only be entitled to receive
the following compensation and benefits:
(a) On or before the termination of Herbert’s employment, USA shall pay Herbert
his base salary through the date of termination;
(b) all bonuses earned or vested on or before the date of termination;  and
(c) any other benefit or compensation provided under the terms of any benefit
plan or other provisions of this Agreement.”


E.          Subsection B Excess Parachute Payment Tax Gross Up of SECTION 13.
Special Tax Provisions is hereby deleted in its entirety from the Employment
Agreement.
 
2.           Modification.  Except as otherwise specifically set forth in
Paragraph 1, the Employment Agreement shall not be amended or modified in any
respect whatsoever and shall continue in full force and effect.
 
3.           Effective Time.  The amendments to the Employment Agreement made in
Paragraph 1 hereof shall be effective from and after the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the day and year first above written.
 

  /s/ Stephen P. Herbert    
STEPHEN P. HERBERT

 

  USA TECHNOLOGIES, INC.       By:  /s/ George R. Jensen, Jr.       George R.
Jensen, Jr.,     Chief Executive Officer

 
 
3
 